SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Sunnyside Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 46-3001280 (State of incorporation or organization) (I.R.S. Employer Identification No.) 56 Main Street Irvington, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None (Title of class) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.[ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. [ ] [ ] [ ] Securities Act registration statement file number to which this form relates: 333-187317 Securities to be registered pursuant to Section 12(g) of the Act: common stock, par value $0.01 per share (Title of each class to be registered) (Name of each exchange on which each class is to be registered) Item 1.Description of Registrant’s Securities to be Registered. For a description of the Registrant’s securities, reference is made to “Description of Capital Stock of Sunnyside Bancorp, Inc.,” “Our Dividend Policy” and “Market for the Common Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-187317), initially filed with the SEC on March 15, 2013 and amended on May 1, 2013 and May 14, 2013 (the “Form S-1”), which is hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws that may render a change in control of the Registrant more difficult, reference is made to “Restrictions on Acquisition of Sunnyside Bancorp, Inc.” and “Description of Capital Stock of Sunnyside Bancorp, Inc.” in the Registrant’s Prospectus. Item 2.Exhibits. 1. Registration Statement on Form S-1 (File No. 333-187317), initially filed with the SEC on March 15, 2013 and amended on May 1, 2013 and May 14, 2013 2. Articles of Incorporation (incorporated by reference to Exhibit 3.1 of the Form S-1). 3. Bylaws (incorporated by reference to Exhibit 3.2 of the Form S-1). 4. Specimen Stock Certificate (incorporated by reference to Exhibit 4 of the Form S-1). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. SUNNYSIDE BANCORP, INC. Date:July 15, 2013 By:/s/ Timothy D. Sullivan Timothy D. Sullivan President and Chief Executive Officer
